Citation Nr: 1748527	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-25 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as ischemic heart disease and right bundle branch block/arrhythmia, to include as due to herbicide exposure and as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for a neurological disability of the left upper extremity other than diabetic autonomic neuropathy, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1961 to December 1965.  Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision the RO denied entitlement to service connection right bundle branch block/arrhythmia status post pacemaker placement, claimed as ischemic heart disease with pacemaker, and diabetic peripheral neuropathy.  

In December 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  

In May 2017, the Board remanded the Veteran's claims for further evidentiary development.  In the May 2017 remand, the Board expanded the scope of the service connection claims on appeal and recharacterized as shown on the title page, in light of Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claim should not be limited to the disorder as characterized by the Veteran, but must be characterized and addressed based on the reasonable expectations of the non-expert claimant and the evidence in processing the claim).

In a July 2017 rating decision, the RO granted service connection for right carpal tunnel syndrome and assigned a 10 percent disability rating, effective May 10, 2011, that was previously characterized on appeal as neurological disability of the right upper extremity other than diabetic autonomic neuropathy, which was on appeal stemming from the June 2012 rating decision.  The Veteran has not disagreed with the effective date or the rating assigned; thus, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the evidence reflects that a heart disability was not related to active service, to include as due to an herbicide agent; did not manifest within the one year presumptive period; and was neither caused nor aggravated by service-connected diabetes mellitus. 

2.  The weight of the evidence reflects that neurological disability of the left upper extremity was not related to active service, to include as due to an herbicide agent; did not manifest within the one year presumptive period; and was neither caused nor aggravated by service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a heart disability have not met on a direct, secondary, or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for neurological disability of the left upper extremity have not met on a direct, secondary, or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d  1359,1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

I.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b).

Here, the Veteran's service records indicate that he served in the Republic of Vietnam.  Thus, exposure to an herbicide agent is conceded based on the circumstances of the Veteran's military service.  See 38 U.S.C.A. § 1116(f) (West 2014).   

Certain disabilities are presumed to be related to exposure an herbicide agent are listed at 38 C.F.R. § 3.309(e).  However in this case, the Veteran has been diagnosed with a heart disability and a neurological disability of the left upper extremity, namely heart block and cardiac arrhythmia and cervical radiculopathy, which are not presumed to be related to an herbicide agent.  Nevertheless, the Veteran is not precluded from establishing service connection for these disabilities on a basis other than the an herbicide agent presumption laws and regulations.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

A.  Heart disability

The Veteran claims that his heart disability is related to exposure to an herbicide agent during his military service.  See Veteran's statement dated June 2011.  Alternatively, he asserts that his heart disability was caused or aggravated by his service-connected diabetes mellitus.  See Veteran's claim dated May 2011. 

His service treatment records (STRs) are silent as to complaints, treatments, or diagnoses regarding a heart disability.  Likewise, August 1961 enlistment and November 1965 separation examination reports document normal findings as to the heart. 

Post-service treatment records reflect a diagnosis of right bundle branch block with AV dissociation in November 2005.  A pacemaker was inserted in May 2006.  See private cardiovascular/ electrophysiology procedure dated May 2006.  Notably, a December 2010 private treatment documents that there is no evidence of ischemia.

In November 2011, the Veteran was afforded a VA ischemic heart disease examination.  The examiner noted that the Veteran did not have ischemic heart disease or coronary artery disease (CAD), as shown from a November 2005 catheterization.  The examiner indicated that the Veteran was implanted with a cardiac pacemaker in May 2006 and has been previously diagnosed with right bundle block, and arrhythmia. 

In March 2016, the Veteran was afforded a VA heart disease examination.  The examiner noted diagnoses of a heart block requiring an implanted cardiac pacemaker in 2006 and cardiac arrhythmia, specifically atrioventricular block to the III degree.  The examiner found that the Veteran did not have an ischemic heart disease.  The examiner reviewed the claims, interviewed the Veteran, and opined that it was less likely than not that the Veteran's heart disability was caused or aggravated by his service-connected diabetes mellitus.  The examiner reasoned that the Veteran's heart disability was the result of a degenerative condition.

In a May 2017 opinion, a VA physician indicated that the Veteran's syncope was from 2:1 AV heart block requiring implanted pacemaker in 2006.  The physician indicated that there was no evidence of ischemic or coronary artery disease, based on a 2005 catheterization and a 2009 stress test.  The physician reviewed the claims file and opined that the Veteran's heart disability was not related to his military service, to include as due to an herbicide agent, caused or aggravated by his service-connected diabetes mellitus.  The physician reasoned that that there was no known cause and effect relationship between an herbicide agent and nonischemic degenerative conducting system, heart block, or evidence of a heart condition during military service.  The examiner also indicated that there was no evidence of that his diabetes mellitus or nonischemic degenerative conducting system heart block aggravated his heart disability, as there is no cause and effect relationship.  Furthermore, the VA physician indicated that the Veteran's current metabolic tests score was unchanged and is related solely to his cardiac disability.

For the reasons below, the Board finds that entitlement to service connection for a heart disability is not warranted.  

The evidence of record shows a current heart disability, namely cardiac arrhythmia, specifically atrioventricular block to the III degree.  See VA examination report dated March 2016. 

Turning to the second element on a direct basis, the exposure to an herbicide agent has been conceded.

As to the remaining element of service connection on a direct basis, the only medical opinion addressing a relationship between the Veteran's heart disability and his military service is that of the May 2017 physician, who found no such relationship.  The Board finds that the May 2017 VA opinion is entitled to significant probative weight, as the VA physician reviewed the Veteran's claims file and provided an opinion with a rationale that is consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Importantly, the May 2017 physician specifically addressed the Veteran's presumed exposure to herbicide agents and explained that there is no known cause and effect relationship between an herbicide agent, the Veteran's military service, and his current heart disability.  Significantly, there is no medical opinion contrary.  

The Board notes that certain chronic diseases, including cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  In addition, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Consideration of entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is warranted where the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, there is no evidence that the Veteran had heart disease during service or that a heart disease manifested to a compensable degree within one year of separation from service.  As indicated above, the evidence shows the Veteran was diagnosed with a right bundle branch block with AV dissociation in November 2005.  And, a pacemaker was inserted in May 2006, which is decades after the Veteran's separation from service.

The Board has also considered the Veteran's statements.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the etiology of his heart disability is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  His statements in this regard are therefore not competent.

Therefore, the Veteran's claim for service connection for a heart disability on a direct, presumptive (chronic), or chronicity or continuity basis is not warranted. 

As to service connection on a secondary basis, the March 2016 examiner and May 2017 VA physician both opined that the Veteran's heart disability was not caused or aggravated by his service-connected diabetes mellitus.  The Board finds that May 2016 and May 2017 VA opinions to be of significant probative value, as they were based upon a review of the medical records and provided an informed rationale based on an accurate characterization of the evidence of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Importantly, there is no medical opinion contrary.

As indicated above, the Veteran is not competent as a lay person to opine as to the cause of his heart disability, which is a complex medical matter.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a heart disability, on a direct, secondary, and presumptive basis.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B.  Neurological Disability of the Left Upper Extremity

The Veteran claims that his neurological disability of the left upper extremity is 
related to his exposure to an herbicide agent during his Vietnam service; alternatively, he asserts that his neurological disability of the left upper extremity is caused or aggravated by his service-connected diabetes mellitus, type II.  See Veteran's claim dated May 2011 and statement dated June 2011.  

His STRs are negative as to complaints, treatments, or diagnoses referable to any neurological disability during service.

Post-service treatment records document a May 2012 electromyography (EMG) report, which notes an indication of left hand paresthesias. 

In a November 2011 VA examination report for peripheral neuropathy, the VA examiner found that the Veteran did not have a diagnosis of peripheral neuropathy of the left upper extremity.  See also VA examination report for diabetes mellitus dated November 2011.

In a March 2014 VA examination report, the VA examiner stated that the Veteran "has a neuropathy of the upper extremities that does not appear to be related to his diabetes."  Subsequently, in an April 2014 addendum opinion, the March 2014 examiner clarified and stated that the Veteran does not have a left upper extremity condition. 

In an April 2015 examination report, the VA examiner noted the Veteran's complaints of his left hand numbness and swelling and indicated that the Veteran had mild numbness of the left upper extremity attributable to diabetic peripheral neuropathy.  The examiner found that the Veteran does not have diabetic peripheral neuropathy of the left upper extremity.  The examiner explained that the Veteran's symptoms are related to dependent edema and not related to his service-connected diabetes.  

In a March 2016 VA examination report, a VA examiner reviewed the clams file, interviewed the Veteran, and found that there was no evidence of left upper extremity neuropathy.  The examiner explained that the Veteran's reported symptoms of left hand numbness occurring at night time are more likely positional because of his obesity.

In June 2017, the Veteran was afforded an examination.  The VA examiner reviewed the claims file, interviewed the Veteran, diagnosed cervical radiculopathy, and opined that it less likely than not due to his military service, to include as due to an herbicide agent, and not caused or aggravated by his service-connected diabetes mellitus.  The examiner reasoned that cervical radiculopathy was caused by nerve root compression at the cervical spine, arthritis, and disc disease of the cervical spine, which was likely related to the aging process.

In a July 2017 addendum opinion, the June 2017 examiner, a physician, was requested to separate the symptomatology between the Veteran's service-connected right carpal tunnel syndrome and his cervical radiculopathy.  The VA physician stated that the Veteran's symptoms of the left upper extremity (such as radiating pain, numbness, paresthesias, and weakness) are related to his cervical radiculopathy.  

For the reasons below, the Board finds that entitlement to service connection for neurological disability of the left upper extremity is not warranted.  

Although there has been conflicting opinions as to whether the Veteran has a neurological disability of the left upper extremity, the evidence of record shows a current neurological disability, namely cervical radiculopathy.  See VA examination report dated June 2017. 

Turning to the second element on a direct basis, the exposure to an herbicide agent has been conceded.

As to the remaining element of service connection on a direct basis, there is one opinion that addresses whether there is a relationship between the Veteran's neurological disability of the left upper extremity and his military service.  

The June 2017 VA examiner found that the Veteran's cervical radiculopathy is not related to his military service, to include as due to an herbicide agent.  The Board finds that the June 2017 VA opinion is entitled to significant probative weight, as the VA physician reviewed the Veteran's claims file and provided an opinion with a rationale that is consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Importantly, the June 2017 examiner reasoned that the Veteran cervical radiculopathy was rather due to nerve root compression, arthritis, and disc disease of the cervical spine, which are part of the aging process.  Significantly, there is no contrary medical opinion.  

The Board notes that certain chronic diseases, including other organic diseases of the nervous system such as peripheral neuropathy, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  In addition, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Consideration of entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is warranted where the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, there is no evidence that the Veteran had peripheral neuropathy during service or that it manifested to a compensable degree within one year of separation from service.  As indicated above, the evidence shows there was conflicting evidence as to whether the Veteran had a neurological disability of the left upper extremity.  It was not until the June 2017 VA examination, that the examiner diagnosed cervical radiculopathy, which is decades after the Veteran's separation from service.  There is also no evidence of symptoms within the one year presumptive period that were early manifestations of a left upper extremity neurological disorder.

The Board has also considered the Veteran's statements.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the etiology of his neurological disability of the left upper extremity is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  His statements in this regard are therefore not competent.

Therefore, the Veteran's claim for service connection for a neurological disability of the left upper extremity on a direct, presumptive, or chronicity or continuity basis is not warranted. 

As to service connection on a secondary basis, there are three opinions that address whether there is a relationship between the Veteran's neurological disability of the left upper extremity and his service-connected diabetes mellitus.

In the March 2014 VA examination, the examiner stated that the Veteran has neuropathy of the upper left extremity that does not appear to be related to his diabetes.

The Board finds that the March 2014 VA opinion is afforded no probative value, as the examiner did not provide rationale for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007)(holding a mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.); see also Leshore v. Brown, 8 Vet. App. 409 (1995)(holding a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

In the April 2015 examination report, the VA examiner indicated that the Veteran had mild numbness of the left upper extremity attributable to diabetic peripheral neuropathy.  However, the April 2015 VA examiner went further and stated the Veteran's symptoms are related to edema and not related to his service-connected diabetes.  

The Board finds that the April 2015 VA opinion is not entitled to any probative weight because it is internally inconsistent.  On the one hand, the examiner attributed left upper extremity numbness to diabetic peripheral neuropathy.  On the other hand, the examiner found that the Veteran does not have diabetic peripheral neuropathy of the left upper extremity and explained that the Veteran's symptoms are related to dependent edema and not related to his service-connected diabetes.  

Significantly, however, the June 2017 and July 2017 opinions, taken together, which found that the Veteran has cervical radiculopathy that is not caused or aggravated by the service-connected diabetes mellitus, are entitled to significant probative weight.  The physician provided a clear opinion as to the etiology of the left upper extremity symptoms with a rationale based on an accurate characterization of the evidence of record.  The physician indicated that the Veteran's left upper extremity symptoms were the result of cervical radiculopathy, i.e., related to a non-service connected cervical spine disability and, when asked for clarification, she said that the right upper extremity symptoms were related to CTS but that the left (including bilateral) symptoms were due to the non service connected cervical spine radiculopathy.  As the physician explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

As indicated above, the Veteran is not competent as a lay person to opine as to the cause of his neurological disability of the left upper extremity, which is a complex medical matter.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for neurological disability of the left upper extremity, on a direct, secondary, and presumptive basis.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied.  
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a heart disability, claimed as ischemic heart disease and right bundle branch block/arrhythmia, to include as due to herbicide exposure and as secondary to diabetes mellitus type II, is denied. 

Entitlement to service connection for neurological disability of the left upper extremity, to include as due to herbicide exposure and as secondary to diabetes mellitus type II, is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


